           Case 1:19-cr-00564-KWR Document 67 Filed 09/11/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO


                                                  Clerk's Minutes
Before the Honorable Chief Judge William P. Johnson

Case No.: CR 19-564 WJ                        Date: September 11, 2020

Parties: USA v. Lowell Begay

Courtroom Clerk: R. Garcia                    Court Reporter: M. Loughran

Interpreter: N/A

Type of Proceeding: Appeal of Detention Order

Place of Court: Albuquerque

Total time in Court: 26 minutes

Evidentiary Hearing: No


Attorneys Present for Plaintiff(s):                     Attorneys Present for Defendant(s):
 David Patrick Cowen                                     Erlinda Johnson




Proceedings:

2:05    Court in video session; counsel enter appearances; PTSO Monica Hoyle enters appearance; Defendant

        present.

        The Court notes the Defendant has signed a waiver of personal appearance and finds this video hearing is

        in the interest of justice and public safety.

        PTSO advises Probation stands by its recommendation of detention.

        The Court notes it has reviewed pleadings, Pretrial Services Report, and transcript of prior detention

        hearing before Judge Wormuth.

2:08    Ms. Johnson addresses the Court in support of appeal of detention order; request release to 3rd party custody

        of his mother w/conditions, including zero tolerance; argues client is not at risk for non-appearance/flight

        or danger to the community; weight of evidence is lacking; argues risk of COVID-19 while in custody.
         Case 1:19-cr-00564-KWR Document 67 Filed 09/11/20 Page 2 of 2



       The Court cites to transcript of prior detention hearing; notes failures to appear, DUIs, alcohol issues, and

       failures to complete alcohol treatment programs; what kind of confidence would the Court have in

       Defendant complying with its orders?

       Ms. Johnson responds; argues conditions of release can be fashioned and client could receive treatment.

2:17   Mr. Cowen replies; request appeal be denied based on danger to the community and risk that Defendant

       will not appear or comply with the Court’s orders; notes low numbers of COVID-19 at facility.

       Ms. Johnson responds; suggest release to inpatient treatment program.

2:23   The Court questions Mr. Cowen re possible release to halfway house; Mr. Cowen responds.

       The Court inquires why Defendant is house in Southern part of the state considering this is a Northern case.

       Mr. Cowen responds noting possible transportation/logistical issues associated with his transfer into the

       state.

       Ms. Johnson confirms Mr. Cowen’s response re her client location; notes her client should be housed up

       North; will work with the Marshal to bring her client up North; requests that, if the Court is incline to deny

       the appeal, that it not issue a ruling until she can look into state court matter.

       The Court advises it will alert counsel if it intends to grant the appeal and release the Defendant; notes if

       the Defendant is detained, the Court can see about having the Defendant moved to Santa Fe county so as to

       be closer to Ms. Johnson; notes the Defendant would have to follow Quarantined procedures if moved from

       one facility to another, but agrees Defendant needs to be closer to Albuquerque.

       The Court will take the matter under advisesment and again, if release is granted, will alert counsel.

2:31   Court in recess.
